Conviction is for passing a forged instrument, punishment being two years in the penitentiary. *Page 100 
The motion for new trial was overruled and notice of appeal given on October 31, 1931. Sixty days were granted in which to file statement of facts and bills of exception. No further extension order appears in the record. If any had been made the time could not have been carried beyond ninety days from the date notice of appeal was given. Article 760, C. C. P. The statement of facts and bills of exception were filed in the trial court on January 30, 1932, which was ninety-one days after notice of appeal. Under the statute neither the statement of facts nor bills of exception may be considered. Many cases will be found collated in note 36, under article 760, Vernon's Ann. Tex. C. C. P. Some of the later cases are McKneely v. State, 110 Tex.Crim. Rep., 10 S.W.2d 544; Owens v. State, 117 Tex.Crim. Rep., 35 S.W.2d 726; Moore v. State (Texas Crim. App.), 37 S.W.2d 746; Loyd v. State,118 Tex. Crim. 297, 38 S.W.2d 1102.
The judgment is affirmed.
Affirmed.